Title: To Thomas Jefferson from Jonathan Thompson, 24 June 1822
From: Thompson, Jonathan
To: Jefferson, Thomas


Dear Sir
Custom House New York—June 24th 1822.
Inclosed is a bill of lading for a box of seeds received per the Ship Six Brothers, Williams Master from Havre the amount of expenses paid the Captain are as follows.Freight from Havre$1..—Transportation from Paris paid by him1..242..24Primage 10 Per Ct23$2..47The box I have forwarded to the care of Mr Bernard Peyton, Richmond, Virginia—There is no charge for expenses or duties here—With great respect, am Your Obt ServtJonathan Thompson